DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 7-8, 10-12, 14, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oszust (Oszust, M., “No-reference image quality assessment with local features and high-order derivatives”, Vol. 56, pp. 15-26, (2018), listed in IDS), in view of Davis (US Publication 2011/0102601 A1). 
As per claim 1, Oszust teaches the invention substantially as claimed including a computer-implemented method (Abstract) for generating a perceptual video quality model, the method comprising: 
computing a first feature value for a first feature included in a feature vector based on a first color component associated with an image; 
computing a second feature value for a second feature included in the feature vector based on a first brightness component associated with the image (Page16-page 18 subsection 2.1-2.3 describing calculation of two types of features: high-order image derivatives and local features. Specifically, an input RGB image is transformed into YCbCr color space. Each channel (Y; Cb, or Cr), denoted as I, is independently processed. Consequently, I is convolved with the bilaplacian mask (see subsection 2.1) and a resulting image is obtained. In the next step, the FAST detector (see subsection 2.2) indicates N regions in the bilaplacian domain. In the next step, each n-th keypoint (n = 1; 2; . . . ; N ; N <= N1) is described with a MX M pixel block centered at its location; the N1 denotes the number of all keypoints detected in the image. The block is used as a feature descriptor since the characterized region contains rich information about intensity changes. In order to assess the quality of an image, the list of N blocks must be transformed into a perceptual feature vector used as the input to the SVR. In YCbCr color space, Cb or Cr can be regarded as the recited “a first color”, and Y is regarded as the recited “a first brightness”. Figs. 1-2 show YCbCr color space and the above-mentioned features.); and 
performing one or more machine learning operations based on the first feature value, the second feature value, and a first subjective quality score for the image to generate a trained perceptual quality model that maps a feature value vector for the feature vector to a perceptual quality score (Fig. 1 shows training a “SVR” model based on features and subjective quality scores for respective training images. In the testing stage, the trained SVR is used for generating a quality score for a test image when corresponding features are input into the trained SVR model.)
	Oszust teaches every limitation as recited in claim 1 except for “a first reconstructed training video”.
	Davis discloses a video quality measurement method (Abstract). The method relates to a no-reference, decoder-based video quality assessment tool. An algorithm for the tool can operate inside a video decoder, using the quantiser step-size parameter (normally a variable included in the incoming encoded video stream) for each decoded macroblock and the pixel intensity values from each decoded picture to make an estimate of the subjective quality of the decoded video (Fig. 1; para. [0014]). 
Taking the combined teachings of Oszust and Davis as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider performing quality assessment of a reconstructed video in order to conduct no-reference video quality assessment. For no-reference video quality assessment, decoded (reconstructed) video can provide reference information.

As per claim 2, dependent upon claim 1, Oszust in view of Davis teaches that the first feature value quantifies an aspect of visual quality associated with a spatial distortion in the first color component (Oszust Fig. 3; page 18 subsection 2.3.1.-2.3.2.).

As per claim 4, dependent upon claim 1, Oszust in view of Davis teaches the first color component comprises a blue-difference component or a red-difference component (Oszust YCbCr color space, Cb being blue-difference component, Cr being a red-difference component).

As per claim 6, dependent upon claim 1, Oszust in view of Davis teaches that the first reconstructed training video is derived from a first encoded version of a training video (See rejections applied to claim 1 regarding Davis’ teaching), and computing the first feature value comprises applying an algorithm associated with a visual quality metric to the first color component and a third color component associated with the training video (Oszust YCbCr color space Cb or Cr can be regarded as the first color component or the third color component. See Oszust subsection 2.1-2.2 and Fig. 2 for the first feature value).

As per claim 7, dependent upon claim 1, Oszust in view of Davis teaches performing the one or more machine learning operations comprises: 
generating a first feature value vector based on the first feature value and the second feature value (See rejections applied to claim 1 above); and 
performing one or more training operations on an untrained machine learning model based on training data that includes the first feature value vector and the first subjective quality score to generate the trained perceptual quality model (See rejections applied to claim 1).

As per claim 8, dependent upon claim 7, Oszust in view of Davis teaches generating the first feature value vector comprises: 
computing a third feature value for a third feature based on a second color component associated with the first reconstructed training video (See rejections applied to claim 1 regarding Cb/Cr feature); and 
aggregating at least the first feature value, the second feature value, and the third feature value to generate the first feature value vector (Oszust Fig. 1 “Features […]”; page 18 left col. section title “2.3. Quality prediction” to page 18 right col. 8th line).   

As per claim 10, dependent upon claim 1, Oszust in view of Davis teaches the first reconstructed training video is associated with at least a portion of a feature length film, an episode of a television program, or a music video (Davis para. [0017]; TABLE 1).

As per claim 11, an independent claim, Oszust in view of Davis teaches one or more non-transitory computer readable media including instructions that, when executed by one or more processors (Oszust page 24 left col. section “3.6. Computational complexity”: “CPU”, in which “one or more non-transitory computer readable media” is inherently taught), cause the one or more processors to generate a perceptual video quality model by performing the steps of: 
computing a first feature value vector for a feature vector based on a first color component and a first brightness component that are both associated with a first reconstructed training video; and 
performing one or more machine learning operations based on the first feature value vector and a first subjective quality score for the first reconstructed training video to generate a trained perceptual quality model that maps a feature value vector for the feature vector to a perceptual quality score (See rejections applied to claim 1).

Claim 12, dependent upon claim 11, is rejected as applied to claim 2 above.

Claim 14, dependent upon claim 11, is rejected as applied to claim 4 above.

As per claim 17, dependent upon claim 11, Oszust in view of Davis teaches performing the one or more machine learning operations comprises applying at least one of a Support Vector Regression algorithm (Oszust Fig. 1 “SVR”), a tree-based regression algorithm, or a tree-based ensemble method algorithm to training data that includes the first feature value vector and the first subjective quality score (See rejections applied to claim 1).

As per claim 19, dependent upon claim 11, Oszust in view of Davis teaches the first subjective quality score is based on a plurality of individual video quality assessments associated with the first reconstructed training video (Davis para. [0019] “Averaged mean opinion scores”; TABLE 2).

As per 20. an independent claim, Oszust in view of Davis teaches a system comprising: 
one or more memories storing instructions (inherently taught); and 
one or more processors (Oszust page 24 left col. section “3.6. Computational complexity”: “CPU”), coupled to the one or more memories that, when executing the instructions, perform the steps of: 
computing at least a first feature value for at least a first feature included in a feature vector based on a first color component associated with a reconstructed training video; 
computing at least a second feature value for at least a second feature included in the feature vector based on a first brightness component associated with the reconstructed training video; and 
performing one or more training operation on an untrained machine learning model based on the at least the first feature value, the at least the second feature value, and a first subjective quality score for the reconstructed training video to generate a trained perceptual quality model that maps a feature value vector for the feature vector to a perceptual quality score (See rejections as applied to claim 1 above).                                                                                                                                                                                               

Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oszust (Oszust, M., “No-reference image quality assessment with local features and high-order derivatives”, pp. 15-26, (2018)), in view of Davis (US Publication 2011/0102601 A1), as applied above to claims 1 and 11 respectively, and further in view of Hekstra et al. (Hekstra, A.P., “PVQM – A perceptual video quality measure”, Signal Processing: Image Communication Vol. 17, No. 10, pp. 781–798, (2002), hereafter Hekstra, listed in IDS).
As per claim 3, dependent upon claim 1, Oszust in view of Davis does not teach the recited limitations. 
Hekstra discloses a perceptual video quality assessment method, which uses a linear combination of three indicators. The indicators are, the ‘‘edginess’’ of the luminance (page 787 section “4.3. Perceptual modelling: determination of the edginess of the luminance”), the normalized color error (page 789 section “4.5. Perceptual modelling: determination of the chrominance indicator”) and the temporal decorrelation (page 788-789 section “4.4. Perceptual modelling: determination of the temporal decorrelation indicator”). In section 4.4, Hekstra teaches that the edginess indicator e1 (section 4.3) is a pure spatial indicator. However, the spatial content of a sequence is judged more critically in case of still images than for images with fast motion and rapid changes. To reflect this, the positive contributions to the DMOSP from e1 (and n) indicator should be compensated by a contribution from an indicator that measures the temporal variability of the reference or degraded video sequence. The (peak) temporal variability of the degraded video signal is also influenced by transmission errors and the presence or absence of frame repeats. As a result, Hekstra is best measured on the luminance of the reference sequence.  
Taking the combined teachings of Oszust, Davis and Hekstra as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including features from temporal variability in luminance as performed by Hekstra in order to consider temporal distortion in video quality assessment.

As per claim 5, dependent upon claim 1, Oszust in view of Davis and Hekstra teaches that computing the first feature value comprises: 
computing a plurality of feature values for the first feature based on a plurality of color components that includes the first color component and is associated with a plurality of frames included in the first reconstructed training video; and aggregating the plurality of feature values (Hekstra pages 789-791 section “4.6. Cognitive modelling: aggregation of the indicators over space and time”: “The color indicator n is just averaged over time” (page 791 7th line from the end of section 4.6”. From section 4.5, we know that n is calculated for Cb and Cr components.)

Claim 13, dependent upon claim 11, is rejected as applied to claim 3 above.

Claim 15, dependent upon claim 11, is rejected as applied to claim 5 above.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Oszust (Oszust, M., “No-reference image quality assessment with local features and high-order derivatives”, pp. 15-26, (2018)), in view of Davis (US Publication 2011/0102601 A1), as applied above to claim 11, and further in view of Karczewicz et al. (US Publication 2014/0301460A1, hereafter Karczewicz). 
As per claim 16, dependent upon claim 11, Oszust in view of Davis teaches that the first reconstructed training video is derived from a first encoded version of a training video (See rejections applied to claim 1 regarding Davis’ teaching), and computing the first feature value vector comprises applying an algorithm to the first color component and a third color component associated with the training video to generate a first feature value that is included in the first feature value vector (See rejections applied to claim 1 regarding features of Cb and Cr). Oszust in view of Davis, however, does not specify that the algorithm is associated with an Additive Distortion Metric.   
Karczewicz uses Additive Distortion Metric (MSE) to calculate a distance between the prediction error E(x,y) and the reconstructed version of the prediction error (para. [0066]-[0067]).
Taking the combined teachings of Oszust, Davis and Karczewicz as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using Additive Distortion Metric to calculate color features in order to provide an alternative algorithm for calculating color distortion.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oszust (Oszust, M., “No-reference image quality assessment with local features and high-order derivatives”, pp. 15-26, (2018)), in view of Davis (US Publication 2011/0102601 A1), as applied above to claim 1, and further in view of Liu et al. (US Publication 2008/0298469 A1, hereafter Liu).
As per claim 9, Oszust in view of Davis teaches that the first reconstructed training video is derived from a first encoded training video (See rejections applied to claim 1 regarding the teaching of Davis), but does not teach the rest limitations. 
Liu is evidenced that compressing brightness (luma in YCbCr apace) with a smaller degree of compression than a degree of compression of chrominance (Cb or Cr in YCbCr space) is well-known and practiced (para. [0060]). 
Taking the combined teachings of Oszust, Davis and Liu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying a larger compression degree for color and smaller compression degree for brightness in order to preserve more information in brightness after compression. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oszust (Oszust, M., “No-reference image quality assessment with local features and high-order derivatives”, pp. 15-26, (2018)), in view of Davis (US Publication 2011/0102601 A1), as applied above to claim 11, and further in view of MacInnis et al. (US Publication 2014/0160139 A1, hereafter MacInnis).
As per claim 18, Oszust in view of Davis teaches that the first reconstructed training video is derived from a first encoded training video (See rejections applied to claim 1 regarding the teaching of Davis), but does not teach the rest limitations. 
MacInnis is evidenced that applying a larger quantization parameter for brightness (luma in YCbCr apace) than a quantization parameter for chrominance (Cb or Cr in YCbCr space) is well-known and practiced (para. [0307] chroma having larger divisor than luma). 
Taking the combined teachings of Oszust, Davis and MacInnis as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider applying a larger quantization parameter for brightness than for color in order to preserve more information in color components after compression.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664